Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Argument  
Regarding the Drawing Objection: The applicant’s explanation and also showing the “a first plug” in figure 4 is accepted and the objection of the drawing has been withdrawn.
Applicant’s arguments, filed 03/22/2021, have been fully considered and are NOT persuasive, and they are as follows. Applicant traverses the rejection of claims 1 - 3, 6 - 11, and 14.
Applicant argues that the prior art 2011/0239354 to “Celona”, in view of U.S. Patent Application Publication No. 2015/0157079 to “Auranen”; do not teach the following:
A; “a body, comprising: a first side extension configured to mount to a helmet; and a second side extension configured to mount to the helmet”; 
B; “a processing module support member coupled to the first side extension and the second side extension configured to accommodate a processing module”;
C. “a first sensor sub-assembly comprising: 
D. “a first cable comprising a first plug configured to be plugged into the processing module”.
The examiner respectfully notes that according to MPEP 2111, during examination the examiner gives the broadest reasonable interpretation in light of the specification. As such, the examiner maintains that Celona discloses; 
A; “a body (figures 1 and 4 a strap 584 also see paragraph 0026), comprising: a first side extension (figure 4 the hooks 578 side or left hand side considered as a first side which is not labeled, or in figure 1 the front side consider as a first side, also see paragraphs 0026 and 0049) configured to mount to a helmet (figure 1 - 3 a helmet mount assembly 530 also see paragraph 0027); and a second side extension (figure 4 the hooks members 580 side or right hand side considered as a second side which is not labeled, or in figure 1 the opposite side of front side the back side consider as a second side also see  configured to mount to the helmet (530)”;  
B; “a processing module support member (figure 4 the rear bracket 586 could be interpreted as processing module support member, also see paragraphs 0026 and 0049) coupled to the first side extension (figure 4 the left hand side, not labeled) and the second side extension (figure 4 the right hand side, not labeled) configured to accommodate a processing module (586)”;
C. “a first sensor sub-assembly (figure 5 a magnet proximity sensor which is not labeled, also see paragraph 0047, “in a preferred automatic shutoff embodiment a magnet (not shown) is housed within the pivoting sleeve 528 and a reed switch, Hall effect sensor, or the like is housed within the connection interface 570, such that when the helmet mount is in the normal deployed position, i.e., in the lowest detent position, the magnet is in proximity with the sensor. Once mount is pivoted to the stowed position, i.e., when the user flips the mount up, the magnet no longer engages the reed switch or other magnetic sensor in the sleeve 528 and power to the optics or other device is shut off.”); 
D. “a first cable (figure 4 first cable 574, also see paragraph 0046, “On the underside of helmet 508, the cable 572 connects with the flat cable 574. The cable 574 travels along the inside of the helmet 508 and between hook members 580, wherein the cable 574 connects with a multiconductor cable 582 which is then coupled to the power supply 400 as described above”) comprising a first plug (figure 7 the plugs 849 also see paragraphs 0033 and 0041); configured to be plugged into the processing module.
Celona fail to teach a processing module.
However Auranen teach, a processing module (figure 4 control device 460 also see paragraphs 0059 and 0060, “The control functionality and/or the processing function may be provided one or more processing units, such as one or more digital signal processors (DSP) and/or one more general purpose processors. The one or more DSPs may be dedicated to specific function, e.g. to provide control and/or processing function for an electronic device of a predetermined type”).
Therefore, one of ordinary skill in the art would conclude that as broadly as can be reasonably interpreted the teachings of the Celona et al in view of Auranen substantially satisfy the limitations of claims 1 and 17. Thus, in view of the above reasons, Examiner maintains rejections. 
Claim Rejections – 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Go., 383 US 1.148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b) (2) (C) for any potential 35 USC 102(a) (2) prior art against the later invention.
Claims 1 - 3, 6 - 11, 14 - 16, 18 and 22 are rejected tinder 35 USC 103 as being unpatentable over Gelona et al (US PGPUB 2011/0239354 A1; hereinafter “Celona”), in view of Auranen et al{US PG PUB 2Q1S/Q1S7979 A1; hereinafter "Auranen”).
Regarding Claim 1; Celona teaches a sensor system comprising:
A body (figure 4 a strap 584 also see paragraph 0026), comprising:
A first side extension (figure 4 the hooks 578 also see paragraph 0026) configured to mount to a helmet (figure 1 - 3 a helmet mount assembly 530 also see paragraph 0027);
A second side extension (figure 4 hook members 580 also see paragraph 0046} configured to mount to the helmet (530); and
A processing module support member (figure 4 the connection bracket 504 also see paragraph 0026) coupled to the first side extension (figure 4 the hooks 578 also see paragraph 0026) and the second side extension (figure 4 the hook members 580 also see paragraph 0028) configured 
A first sensor sub-assembly (figure 5 a magnet proximity sensor, also see paragraph 0047) comprising:
A first cable (figure 4 first cable 574) comprising a first plug (figure 7 the plugs 849 also see paragraphs 0033 and 0041) configured to be plugged into the processing module; and
A first sensor (figure 5 a magnet proximity sensor, also see paragraph 0047) positioned within the first side extension (figure 4 the hooks 578 also see paragraph 0028) and communicatively coupled to the first plug (649) via the first cable (574).
Celona fail to teach a processing module;
However Auranen teach, a processing module (figure 4 control device 460 also see paragraph
0082).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to put Auranen’s processing module within Celona’s body in order to quickly and easily install and uninstall the entire unit onto a helmet.
Regarding Claim 2; Celona teaches wherein the first cable comprises a flexible circuit cable (figure 23 also see paragraphs 0026 and 0059, “The housing additionally encloses the circuitry including a flexible circuit 419 on a flexible substrate to electrically couple the battery terminals’).
Regarding Claim 3; Celona teaches further comprising a first overmold material that surrounds at least a portion of a length of the cable, the first overmold material being devoid of conductive particles (figures 14 and 15 "the conductive electrical contacts 212 extends through”).
Regarding Claim 6; Celona fail to teach further comprising a second sensor sub-assembly positioned at least partially in the second side extension comprising:
A second cable comprising a second plug configured to be plugged into the processing module: and
A second sensor communicatively coupled to the second cable.


a second sensor communicatively coupled to the second cable (figure 4 also see paragraphs 0081 and 0062).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Auranen's cable wiring within Celona’s system in order to have a desirable configuration in sensor assembly system to enable easy connections and also this is a matter of design choice based on the overall configuration of the helmet.
Regarding Claim 7; Celona teaches {figures 4 and 7 also see paragraphs 0027. 0033 and 0042) wherein the first side extension comprises a first end portion configured to, when coupled to the helmet (Figure 1 500), face an environment [paragraph 0058] in front of the helmet, and wherein the first sensor is positioned at the first end portion to sense a characteristic of the environment in front of the helmet (500).
Regarding Claim 8; Celona teaches (figures 1 and 4 also see paragraphs 0027, 0043 and 0058) wherein the first sensor sub-assembly (figure 5 also see paragraph 0047) further comprises a second sensor (Hail effect sensor, also see paragraph 0047) communicatively coupled to the first plug via the first cable (figure 4 cable 574 also see paragraph 0033), and wherein the second sensor (Hail effect sensor) is positioned at the first end portion to sense a characteristic of the environment in front of the helmet (500).
Regarding Claim 9; Celona teaches (figures 1 and 4 also see paragraphs 002/, 0033 and 0042) further comprising a second sensor sub- assembly comprising:
A second cable (figure 5 cable 568) comprising a second plug (figure 7 plug 648} configured to be plugged into the processing module; and
a second sensor (Hall effect sensor) positioned within the second side extension and communicatively coupled to the second cable (figure 4 - 8 cable 568 also see paragraph oo33); wherein the second side extension comprises a second end portion configured to, when coupled to the helmet (figure 1 Helmet mount assembly 500), lace the environment in front of the helmet (500), and wherein the second sensor (Hail effect sensor) is positioned at the second end portion to sense a characteristic of the environment in front of the helmet [paragraph 0047].

Regarding Claim 10: Celona teaches (figures 4 and 5 also see paragraphs 0044 - 0046‘The helmet interface assembly 548; the pin 704 to secure the power interface 560 of the helmet interface assembly 546 to the sliding arm 544”) wherein the first sensor sub-assembly further comprises an external interface configured to detachably couple to a display device (figures 1 - 3 also see paragraphs 0025 and 0048 “helmet mounted display screen, head-up display or any other helmet mounted optical, electro-optical or other viewing device”), the external interface being in electrical communication with the first plug [figure 7 plug 649 also see paragraph 0039].
Regarding Claim 11; Celona fail to teach wherein the first side extension comprises a first rail mount configured to mount to a first helmet rail on a first side of the helmet and the second side extension comprises a second rail mount configured to mount to a second helmet rail on a second side of the helmet.
However, Auranen teaches wherein the first side extension (figures 1 and 2; left hand side portions 112) comprises a first rail mount (figures 5 and 6 accessory raffs or mounting rails 520, 820, also see paragraph 0082) configured to mount, to a first helmet, rail (500) on a first side of the helmet (500) and the second side extension (figures 1 and 2; right hand side portions 112) comprises a second rail (figure 5 and 8 connection ports 530, 630, also see paragraphs 0033 and 0082) mount configured to mount to a second helmet rail (530) on a second side of the helmet (510).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Auranerr’s cable wiring within Celona’s system in order to have a desirable configuration in sensor assembly system as a matter of design choice.
Regarding Claim 14; Celona fail to teach wherein the first cable comprises a flexible cable having a first portion and a second portion, and the first sensor sub-assembly further comprises: a printed circuit board and the first sensor is coupled to the printed circuit board; wherein: the first portion of the flexible cable extends from the first plug to the printed circuit board;
The second portion extends from the printed circuit board to an external Interface that is configured to detachably couple to a display device; and
Wherein the printed circuit board is configured to electrically couple the first portion to the second portion so that electrical signals can be communicated between the external interface and the first plug.
However, Auranen teaches wherein the first cable (figure 1R; 150} comprises a flexible cable (140) having a first portion (140) and a second portion (354), and the first sensor sub-assembly [paragraphs 0033 and 0082] further comprises:

The first portion of the flexible cable extends from the first plug (figures 2 and 3; 140) to the printed circuit board [paragraphs 00324, 0028 and 0044]:
The second portion extends from the printed circuit board to an external interface that is configured to detachably couple to a display device [paragraph 0044]: and wherein the printed circuit board Is configured to electrically couple the first portion to the second portion so that electrical signals can be communicated between the external interlace and the first plug (figure 1 and also see paragraphs 37 and 38).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Auranen'S cable wiring within Celona's system In to enable easy connections and effective sensor positioning and also this is a matter of design choice based on the overall configuration of the helmet. 
Regarding Claim 15; Celona teaches a method [paragraph 0002] for manufacturing a sensor system comprising:
Forming a plastic body {figure 4 a strap 584 also see paragraph 0028), substrate [paragraph 0059] comprising:
A first side extension (figure 4 the hooks 578 also see paragraph 0026) forming a first channel (figure 7 a first channel 628 also see paragraph 0029);
A second side extension (figure 4 hook members 580 also see paragraph 0046} forming a second channel (figure 7 second transversely extending channels or grooves 868b, also see paragraph 0032); and
A processing module support member (figure 4 the connection bracket 504 also see paragraph 0026) coupled to the first side extension (578) and the second side extension (580), the processing module support member (504) forming a chamber (figures 22 and 23 the housing 422, also see paragraphs 0054);
Inserting in the first channel (628) a first cable (figure 4 first cable 574) that is coupled to a sensor (figure 5 a magnet proximity sensor, also see paragraph 0047), the first cable (547) having a first plug (figure 7 the plugs 649 also see paragraphs 0033 and 0041), the first plug {649} being exposed to the chamber (422); and
4 the hook members 578 also see paragraph 0049), the second plug being (578) exposed to the chamber (422).
Celona fail to teach a processing module;
However Auranen teach, a processing module (figure 4 control device 460 also see paragraph
0062).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to put Auranen's processing module within Celona’s body in order to easily install and uninstall into the body of sensor assembly for remote use.
Regarding Claim 16; Celona fail to teach further comprising:
prior to inserting the first cable in the first channel, overmolding the first cable with a first overmold material that is devoid of conductive particles to form an overmolded first cable, and wherein inserting in the first channel the first cable further comprises inserting the overmolded first cable in the first channel.
However Auranen teach further comprising: [paragraphs 0024 and 0053] prior to inserting the first cable (figure 2: 150) in the first channel, overmolding the first cable (150) with a first overmold material that is devoid of conductive particles to term an overmolded first cable (150), and wherein inserting in the first channel the first cable further comprises inserting the overmolded first cable in the first channel [paragraphs 0026 and 0077].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the Invention to use Celonas cable wiring within Auranen’s system in order to have desirable configuration in sensor assembly system as a matter of design choice.
Regarding Claim 18; Celona fail to teach further comprising:
Attaching a first pluggable electrical interface of a processing module having the first pluggable electrical interface and a second pluggable electrical interface to the first plug; and attaching the second pluggable electrical interface to the second plug.
However Auranen teach {abstract, figure 1 and also see paragraphs 0034, 0037 and 0055) further comprising: attaching a first pluggable electrical interface of a processing module having the 
Attaching the second pluggable electrical interface to the second plug [paragraph 0053].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Auranen's cable wiring within Celona’s system in order to have desirable configuration in sensor assembly system as a matter of design choice.
Regarding Claim 22; Colons teaches wherein the first side extension (figure 4 the hooks 578 also see paragraph 0026) forms an opening (figure 7 openings 638 and 644 also see paragraphs 0029 and 0032) between the first sensor (figure 5 also see paragraph 0047) and an external environment that allows energy in the external environment [see paragraphs 0047 and 0058] to be communicated to the first sensor (figure 5).

Claims 4, 5, 12, 17 and 20 are rejected tinder 35 USC103 as being unpatentable over Celona et al (US PGPUB 2011/0239354 A1; hereinafter “Celona”), in view of Auranen et al (US PG PUB 2015/0157079 AI; hereinafter "Auranen”, in further view of O’Rourke (US PG PUB 2010/913287 A1).
Regarding Claim 4; Celona in view of Auranen fail to teach fail to teach further comprising a second overmold material that surrounds at least a portion of the first overmold material, the second overmold material comprising a conductive electromagnetic interference (EMI) shielding material.
However, O’Rourke teaches [paragraph 0003] further comprising a second overmold material that surrounds at least a portion of the first overmold material, the second overmold material comprising a conductive electromagnetic interference (EMI) shielding material.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use O'Rourke's cable wiring within Celona in view of Auranen's system in order for an electronic storage medium that has a signal/power port for accepting the second end of the second cable to receive digital images from the helmet-mounted image intensifier tube.

Regarding Claim 5; Celona in view of Auranen fail to teach wherein the conductive EMI shielding material comprises one of steel, copper or silver.

Therefore, if would have been obvious to one of ordinary skill in the art at the time of the invention to use O'Rourke's materials within Auranen in view of Celona’s system in order to an electronic storage medium has a signal/power port for accepting the second end of the second cable to receive digital images from the helmet-mounted image intensifier tube.
Regarding Claim 12; Celona in view of Auranen wherein the first side extension and the second side extension comprise an overmold material that includes a conductive electromagnetic interference (EMI) shielding.
However, O’Rourke teaches [paragraph 0009] wherein the first side extension and the second side extension comprise an overmold material that includes a conductive electromagnetic interference (EMI) shielding.
Therefore, it would have been obvious to one of ordinary skill In the art at the time of the invention to use O’Rourke’s materials within Celona in view of Auranen’s system in order to an electronic storage medium has a signal/power port for accepting the second end of the second cable to receive digital images from the helmet-mounted image intensifier tube.
Regarding Claim 17; Celona in yew of Auranen fail to teach further comprising: overmolding the first side extension with a second overmold material that comprises a conductive electromagnetic interference (EMI) shielding material.
However, O'Rourke teaches [paragraph 0003] further comprising: overloading the first side extension with a second overload material: that comprises a conductive electromagnetic interference (EMI) shielding material.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use O'Rourke's cable wiring within Celona in view of Auranen’s system in order to an electronic storage medium has a signal/power port for accepting the second end of the second cable to receive digital images from the helmet-mounted image intensifier tube.
Regarding Claim 20; Celona in view of Auranen fail to teach wherein forming the plastic body substrate further comprises forming the plastic body substrate with conductive EMI shielding material.
However, O'Rourke teaches [paragraph 0009] wherein forming the plastic body substrate further comprises forming the plastic body substrate with conductive EMI shielding material.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable it rewritten in independent form including ail of the limitations of the base claim and any intervening claims as well as any objection.
The following is a statement of reasons for the indication of allowable subject matter in that the prior art neither discloses nor suggests:
Regarding to claim 13; the first sensor sub-assembly further comprises a nitrogen-purged sensor capsule, and wherein the first sensor is positioned in the nitrogen-purged sensor capsule.
Claim 21 is allowed because the prior art of record, alone or in combination does not teach, suggest, or render obvious, at least to the skilled artisan, the instant invention, specifically regarding to "a nitrogen-purged sensor capsule” and “a first sensor positioned in the nitrogen -purged sensor capsule, the first sensor communicatively coupled to the first plug via the first cable”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED E KERAMET-AMIRCOLA whose telephone number is 571-272-4323.  The examiner can normally be reached on Monday, Thursday and Fridays between 8 - 6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA or CANADA) or 571-272-1000.






/MOHAMMED E KERAMET-AMIRCOLAI/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856